The case of Ferns v. Company, 81 N.H. 283, is decisive in favor of the defendants and the plaintiff's exceptions must be overruled. There the Court held that to secure a lien under the statute the plaintiff must "(1) state in his writ the purpose for which the suit is brought, s. 17; (2) describe the property on which he claims the lien with reasonable accuracy, . . . and (3) direct the officer to attach it to preserve his lien, . . ." The opinion then goes on to say "While the *Page 108 
plaintiffs stated in their writ that the suit was `brought for the purpose of securing a mechanic's lien,' they did neither of the other things the court holds they must do to preserve their lien." See also, Goudie v. Company, 81 N.H. 88, 91; Wason v. Martel, 68 N.H. 560; Hill v. Callahan,58 N.H. 497; Bryant v. Warren, 51 N.H. 213; 53 C.J.S., Liens, s. 5.
Exceptions overruled.
All concurred.